DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 17, 19 and 20 are allowed.

For reasons indicating allowable subject matter for claims 17, 19 and 20, please see page 2 of the office’s non-final rejection dated 5/4/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-16 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (PGPUB 20150362702).

Regarding claim 1, Tang discloses an optical imaging system, comprising: 
a first lens having positive refractive power and comprising a concave object-side surface in a paraxial region and a convex image-side surface (Embodiment 8, 810 as shown in Fig. 8A and described in [0213]-[0228] and Tables 15 and 16); 
a second lens comprising a positive refractive power (820); 
a third lens comprising a negative refractive power and comprising a concave image-side surface (830); 
a fourth lens comprising a positive refractive power (840); and 
a fifth lens comprising a positive refractive power (850), 
wherein the first to fifth lenses are sequentially disposed from an object side toward an imaging plane (Fig. 8A).
Tang does not disclose wherein -2.5 < f/f3 < -1.5 is satisfied, wherein f is an overall focal length of the optical imaging system, and f3 is a focal length of the third lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to -2.5 < f/f3 < -1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify f and/or f3 such that the expression above was satisfied motivated by reducing image aberration.

Regarding claim 2, modified Tang discloses wherein an image-side surface of the second lens is concave ([0215]).

Regarding claim 3, modified Tang discloses wherein an object-side surface of the fourth lens is concave ([0217]).

Regarding claim 4, modified Tang discloses wherein an object-side surface and an image-side surface of the fifth lens are convex ([0218]).

Regarding claim 5, modified Tang discloses further comprising: a stop disposed between the second lens and the third lens (Table 15).

Regarding claim 7, modified Tang discloses wherein one or more of the first to fifth lenses are formed of glass ([0079]).

Regarding claim 8, modified Tang does not disclose wherein -6.5 < {(1/f)*(Y/tanΘ)- 1}*100 < -1.0 is satisfied (Tang discloses f = 3.409, y = 2.387 and Θ = 35, which gives -.0003, which is a difference of 1 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to -6.5 < {(1/f)*(Y/tanΘ)- 1}*100 < -1.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify f, Y and/or Θ to such that the range above is satisfied motivated by reducing the size of the device through a reduction in sensor size (reducing the image height be .02 would result in satisfaction of the limitation for example).

Regarding claim 9, modified Tang discloses wherein TL/2Y < 2.0 is satisfied, in which TL is a distance from an object-side surface of the first lens to the imaging plane, and 2Y is a diagonal length of the imaging plane ([0228] where HOI = Y = 2.3876 and HOS = TL = 7.00).

Regarding claim 10, modified Tang discloses wherein -7.0 < R1/f < 5.0 is satisfied, in which f is an overall focal length of the optical imaging system, and R1 is a radius of curvature of an object-side surface of the first lens (Table 15).

Regarding claim 11, modified Tang discloses wherein -5.5 < (R1+R2)/(R1-R2) < 5.5 is satisfied, in which R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of the image-side surface of the first lens (Table 15).

Regarding claim 12, modified Tang discloses wherein 0.2 < f/f1 < 0.6 is satisfied, in which f is an overall focal length of the optical imaging system, and f1 is a focal length of the first lens (Table 15).

Regarding claim 14, modified Tang does not disclose wherein 5.0 < (t1+t2)/t3 < 12.0 is satisfied, in which t1 is a thickness of an optical axis center of the first lens, t2 is a thickness of an optical axis center of the second lens, and t3 is a thickness of an optical axis center of the third lens. Tang teaches (t1+t2)/t3 = 4.2, which is .8 from 5.0 and therefore just outside of the claimed range of. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the image pick-up optical system of Tang the additional feature of having the ratio of (t1+t2)/t3 within the claimed range since this range closely approximates the suggested value of (t1+t2)/t3 taught by Tang. One having ordinary skill in the art would have been motivated to adjust the thicknesses of the lenses in order to reduce the size of the system.

Regarding claim 15, modified Tang discloses wherein 0 ≤ |n1-n2| ≤ 0.20 is satisfied, in which n1 is a refractive index of the first lens, and n2 is a refractive index of the second lens (Table 15).

Regarding claim 16, Tang discloses an optical imaging system, comprising: 
a first lens having positive refractive power and comprising a concave object-side surface in a paraxial region (Embodiment 8, 810 as shown in Fig. 8A and described in [0213]-[0228] and Tables 15 and 16); 
a second lens comprising a positive refractive power (820); 
a third lens comprising a concave image-side surface and a concave object-side surface (830); 
a fourth lens comprising a positive refractive power (840); and 
a fifth lens comprising a convex image-side surface and a convex object-side surface (850), 

Tang does not disclose wherein -2.5 < f/f3 < -1.5 is satisfied, wherein f is an overall focal length of the optical imaging system, and f3 is a focal length of the third lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to -2.5 < f/f3 < -1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify f and/or f3 such that the expression above was satisfied motivated by reducing image aberration.

Regarding claim 22, modified Tang discloses wherein the fifth lens is a lens of the optical imaging system disposed most adjacent to the imaging plane (The applicant has claimed in the independent claim that the “optical imaging system” comprises lenses 1-5. Of these five lenses, Tang’s 850 is closest to the imaging plane. The office believes the applicant intends that the system consist of 5 lenses, as opposed to the six of Tang. Or, the applicant may intend for their system to comprise any number of lenses but the last lens must be the fifth lens as described in the independent claim. These interpretations may be broad, but clear, so there is no 112 issue. Amending claim 1, or 16 with respect to claim 23 below, to be “consisting of” would overcome the rejection of record and would lead to an allowance based on the office’s current search. Amending claims 22 and 23 such that “of the optical imaging system” is removed, would overcome the rejection of record and require further search. The examiner makes their best effort to find 

Regarding claim 23, modified Tang discloses wherein the fifth lens is a lens of the optical imaging system disposed most adjacent to the imaging plane (See the offices remarks regarding claim 22 as they also pertain to claim 23).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Tomioka (PGPUB 20130258162 of record).

Regarding claim 6, modified Tang does not disclose wherein at least one of the first to fifth lenses has a spherical shape.
However, Tomioka teaches a lens system wherein spherical lenses may replace aspheric lenses ([0075]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tang and Tomioka such that at least one lens was spherical motivated by reducing the cost of the optical system ([0075]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-16 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Further, applicant made a previous argument (remarks dated 7/15/2020) against Sekine et al. (PGPUB 20160282588) from a previous rejection that was not pursued after an amendment. The office would like to respond to part of that argument since it is relevant to the instant rejection. Applicant argued 
The MPEP section and case law cited by Applicant (MPEP 2144.05(II)(B) and In re Antonie, 195 USPQ 6 (CCPA 1977)) explain that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. When an office action shows that the prior art discloses a range of values overlapping with claimed values, this is one manner of making a prima facie case of obviousness (see MPEP 2144.05(1), citing In re Wertheim, 541 F.2d 257; 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575; 16 USPQ2d 1934 (Fed. Cir. 1990)).
However, MPEP 2144.05(Il)(A) explains that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955); emphasis added by Examiner), and further explains that the mere carrying forward of an original patented conception involving only change of form, proportions, or degree ... is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (citing In re Williams, 36 F.2d 436, 438 (CCPA 1929); emphasis added by Examiner). Thus, there is no requirement that the prior art must recognize a parameter as result-effective and disclose a range of values overlapping the claimed value, in order to sustain a rejection based upon obvious optimizations.
Even if a result-effective variable would be required, there is no reasonable argument that the prior does not recognize changing the focal length of the system (f) and/or the focal length of the third lens (f3) would “achieve a recognized result” as described by In re Antonie. The focal length of the third lens would have a measurable and predictable impact on the overall focal length of the system and modification of the focal length of the system may require changing the focal length of the third lens (or any of the other lenses). Further, ranges involving a ratio of f and fN (where N is any lens in a lens 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.